Moore, J.
The sole question involved in this case is whether a summons issued from justice’s court against a nonresident on the 7th day of the month, and served upon the same day, and returnable on the 10th day of the month, one of the intervening days being Sunday, confers jurisdiction upon the justice to render a valid judgment. Counsel for plaintiff insist that it does, citing Chaddock v. Barry, 93 Mich. 542 (53 N. W. 785, 18 L. R. A. 337), and Crozier v. Allen, 117 Mich. 171 (75 N. W. 300); while counsel for defendant insists the precise question was passed upon in Everts v. Fisk, 44 Mich. 515 (7 N. W. 81), where it was held such a service of a short summons was void. See Sallee v. Ireland, 9 Mich. 154; In re Powers’ Appeal, 29 Mich. 504; Tiffany, Justice’s Guide (5th Ed.), 32. We think the case is ruled by Chaddock v. Barry and Crozier v. Allen, which, in effect, overrule the earlier cases.
Judgment reversed, and judgment in justice’s court affirmed.
The other Justices concurred.